Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 12/23/2021, see page 2 through 6 of the remarks, with respect to cancellation of claims 2-5, 7, and amended claims 1 and 6, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(f) rejection and rejections of 102(a)(1) and 103(a) for claims 1 and 6, are hereby withdrawn.    
             The claims 1 and 6 now renumbered as 1-2 are allowed.  


                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to technology which performs security management while ensuring privacy of a user.
           Based on applicant’s amendment, with respect to claim 1, representative of claim 6, the closest prior art of record (Mori and yang), Mori reference is directed to an abnormality detection apparatus and method for detecting an event where, for example, a person has fallen in a room such as a bathroom, toilet or the like, and yang reference is directed to a safety monitoring system based on a smart toilet, and a smart toilet, but neither Mori nor yang teach or suggest, among other things, “detects a user using the target booth and a “left-behind object” from the picked-up image; wherein the abnormality determination unit detects exiting of the user from the target booth responsive to the user moving toward an entrance in the target booth and entering of the user into the target booth responsive to the user moving from the entrance toward the inside of the target booth, wherein the abnormality determination unit determines the abnormality by “comparing an image picked up” before entering of the user with an image picked up “after exiting of the user”; and wherein responsive to the abnormality being detected, the notification 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Mori and yang) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
January 5, 2022